Per Curiam:
As direct issues of fact are presented upon the moving and answering, and replying affidavits, the direction for the issuance of a-peremptory writ of mandamus was error. ■ The orders appealed- from are,therefore, reversed, with ten dollars costs and disbursements, the motions *919for a peremptory writ denied, and alternative writs granted. Present — Ingraham, P. J., McLaughlin, Laughlin Clarke and Scott, JJ. Orders reversed, with ten dollars costs and disbursements, and motions denied, and alternative writs of mandamus granted.